Appeal from an order of the Supreme Court, Erie County (Nelson H. Cosgrove, J.), entered December 8, 2004. The order, insofar as appealed from, granted that part of the motion of defendant Brody & Weiss Zucarelli & Urbanek CPA’s, PC to compel the continued deposition of and answers to certain questions by a partner in defendant Hodgson Russ LLP
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Presti v Schalck, 26 AD2d 793 [1966]). Present—Hurlbutt, J.P., Scudder, Kehoe, Martoche and Hayes, JJ.